Broyles, C. J.
1. The accused was convicted of the larceny of an automobile. Under the evidence adduced, the court did not err in failing to instruct the jury that if the owner of the property alleged to have been stolen consented to its being taken and carried away, or helped the defendant in any way to steal the property or made it easier for him to steal it, the defendant should not be convicted. The cases (Williams v. State, 55 Ga. 391; Watson v. State, 6 Ga. App. 801, 65 S. E. 813) cited by counsel for the plaintiff in error are easily differentiated by their particular facts from the ease at bar.
2. The verdict was amply authorized by the evidence, and the overruling of the motion for a. new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., eoneur.